Title: Jean-Joseph Carié de Montieu to [Chaumont?], 26 June 1778
From: Montieu, Jean-Joseph Carié de
To: Chaumont


A Paris le 26. Juin 1778.
Vous avés bien voullu me permettre, Monsieur, de vous adresser un memoire relatif aux divers navires que j’ai expedié pour le compte de MM. les Deputés des Etats unis de L’Amerique pour lesquels je vous renvois au Contenu du susdit memoire. Vous y verrés combien les Demandes des fermiers Généraux sont vexatoires et abusives. Je vous serai obligé de vouloir bien le remettre à M. franklin en le priant d’obtenir de Mr. le Comte De Maurepas des ordres positifs a Messrs. les fermiers Généraux afin qu’ils en donnent eux mêmes à leurs préposés tant à Nantes qu’au havre et à Marseille qu’ils se desistent de toutes leurs prétentions relatives aux droits qu’ils voudroient percevoir sur les susdits navires par le Defaut de la decharge des acquits.
J’apprends dans l’instant l’arrivée du Duc de Choiseul à Charlestown. Je vous prie d’en faire part à Messrs. franklin et adams. Agrées, je vous prie, mille compliments. Je monte en voiture je remplirai vos petites commissions avec la plus grande exactitude et si dans le cours de ma route j’apprends quelques nouvelles un peu interessantes je serai tres empressé de vous en faire part. J’ai l’honneur d’etre, Monsieur, avec les sentiments de la plus vive reconnoissance et du plus sincere attachement votre tres humble et tres obeissant serviteur
Montieu
 
Notation by John Adams: Mr. Montieu’s Memoire, relative to a demand of the Farmers general

